ORDER
PER CURIAM.
State of Missouri appeals, under Section 547.200 RSMo Cum.Supp.1997, from the trial court’s judgment granting Yolandis Patterson’s (Defendant) motion to suppress evidence obtained from a search of his vehicle. Defendant was charged with possession of a controlled substance under Section 195.202 RSMo 1994.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claim of error to be without merit. The trial court’s judgment is supported by sufficient evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed pursuant to Rule 30.25(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 30.25(b).